Exhibit 10.3

CEO

AMENDED and RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED and RESTATED EMPLOYMENT AGREEMENT, effective January 1, 2008, is an
amendment and restatement of the employment agreement made and entered into as
of the 6th day of January 2003, by and between Eastern Virginia Bankshares,
Inc., a Virginia corporation, (the “Corporation”), and Joe A. Shearin
(“Employee”). This amended and restated agreement provides as follows:

RECITALS

WHEREAS, the Corporation is a bank holding company engaged in the operation of
banks; and

WHEREAS, Employee has been involved in the management of the business and
affairs of the Corporation and, therefore, possesses managerial experience,
knowledge, skills and expertise in such type of business; and

WHEREAS, the employment of Employee by the Corporation is in the best interests
of the Corporation and Employee; and

WHEREAS, the parties have mutually agreed upon the terms and conditions of
Employee’s continued employment by the Corporation as hereinafter set forth;

TERMS OF AGREEMENT

NOW, THEREFORE, for and in consideration of the premises and of the mutual
promises and undertakings of the parties as hereinafter set forth, the parties
covenant and agree as follows:

Section 1. Employment. (a) Employee shall be employed as President and Chief
Executive Officer of the Corporation and shall discharge such duties and
responsibilities of an executive nature as may be assigned him by the Board of
Directors, including general responsibility for the business of the Corporation.
Employee also shall serve as President of Southside Bank, the Corporation’s
wholly-owned subsidiary. Employee shall be nominated by the Board of Directors
for election to the Corporation’s Board of Directors as long as he is the Chief
Executive Officer. He shall also be a director of Southside Bank.

(b) References in this Agreement to services rendered for the Corporation and
compensation and benefits payable or provided by the Corporation shall include
services rendered for and compensation and benefits payable or provided by any
Affiliate. References in this Agreement to the “Corporation” also shall mean and
refer to each Affiliate for which Employee performs services. References in this
Agreement to “Affiliate” shall mean any business entity that, directly or
indirectly, through one or more intermediaries, is controlled by the
Corporation.



--------------------------------------------------------------------------------

Section 2. Term and Renewal. The initial term of this Agreement shall end on
December 31, 2005. However, on January 1, 2003 and each day thereafter the term
of this Agreement shall be renewed and extended by one day unless Employee or
the Corporation notifies the other in writing that the term shall not be renewed
and extended. This Agreement shall terminate thirty-six (36) months after a
party gives notice not to renew and extend its term.

Section 3. Exclusive Service. Employee shall devote his best efforts and full
time to rendering services on behalf of the Corporation in furtherance of its
best interests. Employee shall comply with all policies, standards and
regulations of the Corporation now or hereafter promulgated, and shall perform
his duties under this Agreement to the best of his abilities and in accordance
with standards of conduct applicable to chief executive officers of banks.

Section 4. Salary. (a) As compensation while employed hereunder, Employee,
during his faithful performance of this Agreement, in whatever capacity
rendered, shall receive an annual base salary of $285,000 payable on such terms
and in such installments as the parties may from time to time mutually agree
upon. The Board of Directors, in its discretion, may increase Employee’s base
salary during the term of this Agreement.

(b) The Corporation shall withhold state and federal income taxes, social
security taxes and such other payroll deductions as may from time to time be
required by law or agreed upon in writing by Employee and the Corporation. The
Corporation shall also withhold and remit to the proper party any amounts agreed
to in writing by the Corporation and Employee for participation in any corporate
sponsored benefit plans for which a contribution is required.

(c) Except as otherwise expressly set forth hereunder, no compensation shall be
paid pursuant to this Agreement in respect of any month or portion thereof
subsequent to any termination of Employee’s employment by the Corporation.

Section 5. Corporate Benefit Plans. Employee shall be entitled to participate in
or become a participant in any employee benefit plan maintained by the
Corporation for which he is or will become eligible on such terms as the Board
of Directors may, in its discretion, establish, modify or otherwise change.

Section 6. Bonuses. Employee shall receive only such bonuses as the Board of
Directors, in its discretion, decides to pay to Employee.

Section 7. Expense Account. The Corporation shall reimburse Employee for
reasonable and customary business expenses incurred in the conduct of the
Corporation’s business. Such expenses will include business meals, out-of-town
lodging and travel expenses. Employee agrees to timely submit records and
receipts of reimbursable items and agrees that the Corporation can adopt
reasonable rules and policies regarding such reimbursement. The Corporation
agrees to make prompt payment to Employee following receipt and verification of
such reports.

 

2



--------------------------------------------------------------------------------

Section 8. Personal and Sick Leave. Employee shall be entitled to the same
personal and sick leave as the Board of Directors may from time to time
designate for all full-time employees of the Corporation.

Section 9. Vacations. Employee shall be entitled to twenty-five (25) week days
of vacation leave each year which shall be taken at such time or times as may be
approved by the Corporation and during which Employee’s compensation hereunder
shall continue to be paid.

Section 10. Termination. (a) Notwithstanding the termination of Employee’s
employment pursuant to any provision of this Agreement, the parties shall be
required to carry out any provisions of this Agreement which contemplate
performance by them subsequent to such termination. In addition, no termination
shall affect any liability or other obligation of either party which shall have
accrued prior to such termination, including, but not limited to, any liability,
loss or damage on account of breach. No termination of employment shall
terminate the obligation of the Corporation to make payments of any vested
benefits provided hereunder or the obligations of Employee under Sections 11,12
and 13.

(b) Employee’s employment hereunder may be terminated by Employee upon thirty
(30) days written notice to the Corporation or at any time by mutual agreement
in writing.

(c) This Agreement shall terminate upon death of Employee; provided, however,
that in such event the Corporation shall pay to the estate of Employee the
compensation including salary and accrued bonus, if any, which otherwise would
be payable to Employee through the end of the month in which his death occurs.

(d)(1) The Corporation may terminate Employee’s employment other than for
“Cause”, as defined in Section 10(e), at any time upon written notice to
Employee, which termination shall be effective immediately. Employee may resign
thirty (30) days after notice to the Corporation for “Good Reason”, as hereafter
defined. In the event the Employee’s employment terminates pursuant to this
Section 10(d):

(i) Employee shall receive a monthly amount equal to one-twelfth (1/12) his rate
of annual base salary in effect immediately preceding such termination in each
month for the remainder of the term of this Agreement at the times such payments
would have been made in accordance with Section 4(a) provided, however, that if
Employee is a Specified Employee (as defined below) on his Separation from
Service (as defined below), payment shall be delayed in accordance with item
(iv) below.

(ii) The Corporation shall maintain in full force and effect for the continued
benefit of the Employee for the remainder of the then current term of this
Agreement all employee health insurance programs in which the Employee was
entitled to participate immediately prior to such termination for the maximum
period for which Employee or any of his dependents are entitled under to
continue benefits under the Consolidated Omnibus Reconciliation Act of 1985
(COBRA) with such premiums fully paid by the Corporation; and

 

3



--------------------------------------------------------------------------------

(iii) The Employee will be entitled to receive complete out-placement services,
including job search services, paid by the Corporation up to a total of $
10,000.00. The services will be provided by a recognized out-placement
organization selected by the Employee with the approval of the Corporation
(which approval will not be unreasonably withheld). The services will be
provided for up to two years after the date Employee’s employment by the
Corporation terminates.

(iv) If Employee is a Specified Employee on his Separation from Service,
payments under this section shall be delayed for six months. Such payments shall
be accumulated and paid with interest on the first day of the seventh month
following such Employee’s Separation from Service. The amount of interest paid
shall be based on the prime rate of interest in effect on the first day of the
month following his Separation from Service as reported in the Wall Street
Journal. Notwithstanding anything in the Plan to the contrary, no payment may be
made which accelerates the time over which distributions shall be made to the
Participant (except as other permitted under Code section 409A). Notwithstanding
the preceding, the Company, in its discretion, may accelerate distributions
under the Plan in accordance with each of the payment events contained in
Treasury Regulation section 1.409A-3(j)(4)(ii) through (xiv).

(v) Specified Employee means an Employee who on the date of his Separation from
Service is a Key Employee of the Corporation provided that the Corporation is
publicly traded on an established securities market. The Corporation shall
determine the Employees who are Key Employees on the Specified Employee
Identification Date. Any Employee who is a Key Employee on the Specified
Employee Identification Date shall be treated as a Key Employee for the entire
12 month period beginning on the Specified Employee Effective Date. Key Employee
means an Employee who meets the requirements of Code section 416(i)(l)(A)(i),
(ii), or (iii) applied in accordance with the regulations thereunder and
disregarding Code section 416(i)(5). Compensation for purposes of identifying
the Key Employee is defined according to Treasury Regulation section
1.415(c)-2(a) applied without regard to the safe harbor provided in Treasury
Regulation section 1.415(c)-2(d), the special timing rules provided in Treasury
Regulation section 1.415(c)-2(e), and the special rules provided in Treasury
Regulation section 1.415(c)-2(g). Separation from Service means either: (i) the
complete cessation of the performance of services by the Employee for the
Corporation for whatever reason, or (ii) a diminished level of services where
the Employee is expected to perform services at a level equal to 20% or less of
the average level of service provided during the immediately preceding 36
months.

(2) Notwithstanding anything in this Agreement to the contrary:

(i) If Employee breaches Section 11 or 12, Employee will not thereafter be
entitled to receive any further compensation or benefits pursuant to this
Section 10(d); and

(ii) If, while he is receiving payments under this Section 10(d), Employee
engages in a Competitive Business within the area described in Section 12(i),
such payments will cease and he will not thereafter be entitled to receive any
compensation or benefits pursuant to this Section 10(d) even though such conduct
occurs after the covenants contained in Section 12 have expired.

 

4



--------------------------------------------------------------------------------

(3) The Corporation shall not be required to make payment of or provide any
benefit under Section 10(d)(l) to the extent such payment is prohibited by the
terms of the regulations presently found at 12 C.F.R. part 359 or to the extent
that any other governmental approval of the payment required by law is not
received.

(4) Except as set forth in Sections 10(d)(2) and 10(d)(3), the Corporation’s
obligation to pay the Employee the compensation provided in Section 10(d)(l)
shall be absolute and unconditional and shall not be affected by any
circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other right which the Corporation may have against him or
anyone else. All amounts payable by the Corporation hereunder shall be paid
without notice or demand. Each and every payment made hereunder by the
Corporation shall be final and the Corporation will not seek to recover all or
any part of such payment from the Employee or from whosoever may be entitled
thereto, for any reason whatsoever. The Employee shall not be required to
mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise.

(5) For purposes of this Agreement, “Good Reason” shall mean:

(i) The assignment of duties to the Employee by the Corporation which result in
the Employee having significantly less authority or responsibility than he has
on the date hereof, without his express written consent;

(ii) The removal of the Employee from or any failure to re-elect him to the
position of President and Chief Executive Officer of the Corporation or
Southside Bank without his express written consent;

(iii) Requiring the Employee to maintain his principal office outside of Essex
County, Virginia unless the Corporation moves its principal executive offices to
the place to which the Employee is required to move;

(iv) A reduction by the Corporation of the Employee’s base salary, as the same
may have been increased from time to time;

(v) The failure of the Corporation to provide the Employee with substantially
the same fringe benefits that are provided to him at the inception of this
agreement;

(vi) The Corporation’s failure to comply with any material term of this
Agreement; or

 

5



--------------------------------------------------------------------------------

(vii) The failure of the Corporation to obtain the assumption of and agreement
to perform this Agreement by any successor as contemplated in Section 14 hereof.

(e) The Corporation shall have the right to terminate Employee’s employment
under this Agreement at any time for Cause, which termination shall be effective
immediately. Termination for “Cause” shall include termination for Employee’s
personal dishonesty, incompetence, willful misconduct, breach of a fiduciary
duty involving personal profit, intentional failure to perform stated duties,
willful violation of any law, rule or regulation (other than traffic violations
or similar offenses) or final cease-and-desist order, conviction of a felony or
of a misdemeanor involving moral turpitude, misappropriation of the
Corporation’s assets (determined on a reasonable basis) or those of its
Affiliates, or material breach of any other provision of this Agreement. In the
event Employee’s employment under this Agreement is terminated for Cause,
Employee shall thereafter have no right to receive compensation or other
benefits under this Agreement.

(f) The Corporation may terminate Employee’s employment under this Agreement,
after having established the Employee’s disability by giving to Employee written
notice of its intention to terminate his employment for disability and his
employment with the Corporation shall terminate effective on the 90th day after
receipt of such notice if within 90 days after such receipt Employee shall fail
to return to the full-time performance of the essential functions of his
position (and if Employee’s disability has been established pursuant to the
definition of “disability” set forth below). For purposes of this Agreement,
“disability” means either (i) disability which after the expiration of more than
13 consecutive weeks after its commencement is determined to be total and
permanent by a physician selected and paid for by the Corporation or its
insurers, and acceptable to Employee or his legal representative, which consent
shall not be unreasonably withheld or (ii) disability as defined in the policy
of disability insurance maintained by the Corporation or its Affiliates for the
benefit of Employee, whichever shall be more favorable to Employee.
Notwithstanding any other provision of this Agreement, the Corporation shall
comply with all requirements of the Americans with Disabilities Act, 42 U.S.C. §
12101 et. seq.

(g) If Employee is suspended and/or temporarily prohibited from participating in
the conduct of the Corporation’s affairs by a notice served pursuant to the
Federal Deposit Insurance Act, the Corporation’s obligations under this
Employment Agreement shall be suspended as of the date of service unless stayed
by appropriate proceedings. If the charges in the notice are dismissed, the
Corporation may in its discretion (i) pay Employee all or part of the
compensation withheld while its contract obligations were suspended, and
(ii) reinstate (in whole or in part) any of its obligations which were
suspended.

(h) If Employee is removed and/or permanently prohibited from participating in
the conduct of the Corporation’s affairs by an order issued under the Federal
Deposit Insurance Act or the Code of Virginia, all obligations of the
Corporation under this Employment Agreement shall terminate as of the effective
date of the order, but vested rights of the parties shall not be affected.

 

6



--------------------------------------------------------------------------------

(i)(l) If Employee’s employment is terminated without Cause or if he resigns for
Good Reason within one year after a Change of Control shall have occurred, then
on or before Employee’s last day of employment with the Corporation, the
Corporation shall pay to Employee as compensation for services rendered to the
Corporation and its Affiliates a cash amount (subject to any applicable payroll
or other taxes required to be withheld) equal to the excess, if any, of 299% of
Employee’s “annualized includable compensation for the base period”, as defined
in Section 280G of the Internal Revenue Code of 1986 (the “Code”), over the
total amount payable to Employee under Section 10(d); provided that, if Employee
is a Specified Employee as of his Separation from Service, such payment shall be
delayed until the 6-month anniversary of his Separation from Service in
accordance with the procedures set forth in Section 10(d)(iv).

(2) For purposes of this Agreement, a Change of Control occurs if, after the
date of this Agreement, (i) any person, including a “group” as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, becomes the owner or
beneficial owner of Corporation securities having 50% or more of the combined
voting power of the then outstanding Corporation securities that may be cast for
the election of the Corporation’s directors other than a result of an issuance
of securities initiated by the Corporation, or open market purchases approved by
the Board of Directors, as long as the majority of the Board of Directors
approving the purchases is a majority at the time the purchases are made; or
(ii) as the direct or indirect result of, or in connection with, a tender or
exchange offer, a merger or other business combination, a sale of assets, a
contested election of directors, or any combination of these events, the persons
who were directors of the Corporation before such events cease to constitute a
majority of the Corporation’s Board, or any successor’s board, within the
12-month period of the last of such transactions. For purposes of this
Agreement, a Change of Control occurs on the date on which an event described in
(i) or (ii) occurs. If a Change of Control occurs on account of a series of
transactions or events, the Change of Control occurs on the date of the last of
such transactions or events.

(3) It is the intention of the parties that no payment be made or benefit
provided to Employee pursuant to this Agreement that would constitute an “excess
parachute payment” within the meaning of Section 280G of the Code and any
regulations thereunder, thereby resulting in a loss of an income tax deduction
by the Corporation or the imposition of an excise tax on Employee under
Section 4999 of the Code. If the independent accountants serving as auditors for
the Corporation on the date of a Change of Control (or any other accounting firm
designated by the Corporation) determine that some or all of the payments or
benefits scheduled under this Agreement, as well as any other payments or
benefits on a Change of Control, would be nondeductible by the Company under
Section 280G of the Code, then the payments scheduled under this Agreement will
be reduced to one dollar less than the maximum amount which may be paid without
causing any such payment or benefit to be nondeductible. The determination made
as to the reduction of benefits or payments required hereunder by the
independent accountants shall be binding on the parties. Employee shall have the
right to designate within a reasonable period, which payments or benefits will
be reduced; provided, however, that if no direction is received from Employee,
the Corporation shall implement the reductions in its discretion.

Section 11. Confidentiality/Nondisclosure. Employee covenants and agrees that
any and all information concerning the customers, businesses and services of the
Corporation of which he has knowledge or access as a result of his association
with the Corporation in any capacity, shall be

 

7



--------------------------------------------------------------------------------

deemed confidential in nature and shall not, without the proper written consent
of the Corporation, be directly or indirectly used, disseminated, disclosed or
published by Employee to third parties other than in connection with the usual
conduct of the business of the Corporation. Such information shall expressly
include, but shall not be limited to, information concerning the Corporation’s
trade secrets, business operations, business records, customer lists or other
customer information. Upon termination of employment Employee shall deliver to
the Corporation all originals and copies of documents, forms, records or other
information, in whatever form it may exist, concerning the Corporation or its
business, customers, products or services. In construing this provision it is
agreed that it shall be interpreted broadly so as to provide the Corporation
with the maximum protection. This Section 11 shall not be applicable to any
information which, through no misconduct or negligence of Employee, has
previously been disclosed to the public by anyone other than Employee.

Section 12. Covenant Not to Compete. During the term of this Agreement and
throughout any further period that he is an officer or employee of the
Corporation, and for a period of twelve (12) months from and after the date that
Employee is (for any reason) no longer employed by the Corporation or for a
period of twelve (12) months from the date of entry by a court of competent
jurisdiction of a final judgment enforcing this covenant in the event of a
breach by Employee, whichever is later, Employee covenants and agrees that he
will not, directly or indirectly, either as a principal, agent, employee,
employer, stockholder, co-partner or in any other individual or representative
capacity whatsoever: (i) engage in a Competitive Business anywhere within a
twenty (20) mile radius of the principal executive offices of the Corporation on
the date Employee’s employment terminates; or (ii) solicit, or assist any other
person or business entity in soliciting, any depositors or other customers of
the Corporation to make deposits in or to become customers of any other
financial institution conducting a Competitive Business; or (iii) induce any
individuals to terminate their employment with the Corporation or its
Affiliates. As used in this Agreement, the term “Competitive Business” means all
banking and financial products and services that are substantially similar to
those offered by the Corporation on the date that Employee’s employment
terminates. Employee’s obligations under this Section 12 shall terminate on the
date a Change of Control occurs.

Section 13. Injunctive Relief, Damages, Etc. Employee agrees that given the
nature of the positions held by Employee with the Corporation, that each and
every one of the covenants and restrictions set forth in Sections 11 and 12
above are reasonable in scope, length of time and geographic area and are
necessary for the protection of the significant investment of the Corporation in
developing, maintaining and expanding its business. Accordingly, the parties
hereto agree that in the event of any breach by Employee of any of the
provisions of Sections 11 or 12 that monetary damages alone will not adequately
compensate the Corporation for its losses and, therefore, that it may seek any
and all legal or equitable relief available to it, specifically including, but
not limited to, injunctive relief and Employee shall be liable for all damages,
including actual and consequential damages, costs and expenses, including legal
costs and actual attorneys’ fees, incurred by the Corporation as a result of
taking action to enforce, or recover for any breach of, Section 11 or
Section 12. The covenants contained in Sections 11 and 12 shall be construed and
interpreted in any judicial proceeding to permit their enforcement to the
maximum extent permitted by law. Should a court of competent jurisdiction
determine that any provision of the covenants and

 

8



--------------------------------------------------------------------------------

restrictions set forth in Section 12 above is unenforceable as being overbroad
as to time, area or scope, the court may strike the offending provision or
reform such provision to substitute such other terms as are reasonable to
protect the Corporation’s legitimate business interests.

Section 14. Binding Effect/Assignability. This Employment Agreement shall be
binding upon and inure to the benefit of the Corporation and Employee and their
respective heirs, legal representatives, executors, administrators, successors
and assigns, but neither this Agreement, nor any of the rights hereunder, shall
be assignable by Employee or any beneficiary or beneficiaries designated by
Employee. The Corporation will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business, stock or assets of the Corporation, by
agreement in form and substance reasonably satisfactory to the Employee, to
expressly assume and agree to perform this Agreement in its entirety. Failure of
the Corporation to obtain such agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement. As used in this Agreement,
“Corporation” shall include any successor to its business, stock or assets as
aforesaid which executes and delivers the agreement provided for in this
Section 14 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.

Section 15. Governing Law. This Employment Agreement shall be subject to and
construed in accordance with the laws of Virginia.

Section 16. Invalid Provisions. The invalidity or unenforceability of any
particular provision of this Employment Agreement shall not affect the validity
or enforceability of any other provisions hereof, and this Employment Agreement
shall be construed in all respects as if such invalid or unenforceable
provisions were omitted.

Section 17. Notices. Any and all notices, designations, consents, offers,
acceptance or any other communications provided for herein shall be given in
writing and shall be deemed properly delivered if delivered in person or by
registered or certified mail, return receipt requested, addressed in the case of
the Corporation to its registered office or in the case of Employee to his last
known address.

Section 18. Entire Agreement.

(a) This Employment Agreement constitutes the entire agreement among the parties
with respect to the subject matter hereof and supersedes any and all other
agreements, either oral or in writing, among the parties hereto with respect to
the subject matter hereof.

(b) This Employment Agreement may be executed in one or more counterparts, each
of which shall be considered an original copy of this Agreement, but all of
which together shall evidence only one agreement.

Section 19. Amendment and Waiver. This Employment Agreement may not be amended
except by an instrument in writing signed by or on behalf of each of the parties
hereto. No waiver of any provision of this Employment Agreement shall be valid
unless in writing and signed by the person or party to be charged.

 

9



--------------------------------------------------------------------------------

Section 20. Case and Gender. Wherever required by the context of this Employment
Agreement, the singular or plural case and the masculine, feminine and neuter
genders shall be interchangeable.

Section 21. Captions. The captions used in this Employment Agreement are
intended for descriptive and reference purposes only and are not intended to
affect the meaning of any Section hereunder.

IN WITNESS WHEREOF, the Corporation has caused this Employment Agreement to be
signed by its duly authorized officer and Employee has hereunto set his hand and
seal on the day and year first above written.

 

EASTERN VIRGINIA BANKSHARES, INC. By:   LOGO [g16003sig3.jpg]   Title: Chairman
of the Board of Directors

 

ATTEST: LOGO [g16003sig1.jpg]

 

EMPLOYEE /s/ Joe A. Shearin   (SEAL) Joe A. Shearin  

 

ATTEST: LOGO [g16003sig2.jpg] 873408v3

 

10